Exhibit 10.4

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of November 13, 2019 by and
among (i) ChaSerg Technology Acquisition Corp., a Delaware corporation
(“Parent”), (ii) Grid Dynamics International, Inc., a California corporation
(the “Company”), and (iii) BGV Opportunity Fund L.P., a Delaware limited
partnership (“BGV” or the “Holder”). Any capitalized term used but not defined
in this Agreement will have the meaning ascribed to such term in the Merger
Agreement (as defined below).

 

WHEREAS, as of the date hereof, BGV is the owner of the type and number of
shares of capital stock of the Company set forth on Schedule I hereto;

 

WHEREAS, Parent, the Company, CS Merger Sub 1 Inc., a California corporation and
a wholly-owned subsidiary of Parent (“Merger Sub 1”) and CS Merger Sub 2 LLC, a
Delaware limited liability company and a wholly-owned subsidiary of Parent
(“Merger Sub 2” and, together with Merger Sub 1, the “Merger Subs”) propose to
enter into an Agreement and Plan of Merger dated as of the date hereof (as
amended from time to time in accordance with the terms thereof, the “Merger
Agreement”), pursuant to which, among other things, (i) Merger Sub 1 will merge
with and into the Company, with the Company continuing as the surviving entity
(the “Initial Merger”), and (ii) the Company will then merge with and into
Merger Sub 2, with Merger Sub 2 continuing as the surviving entity (the “Second
Step Merger” and, together with the Initial Merger, the “Mergers”), upon the
terms and subject to the conditions set forth in the Merger Agreement and in
accordance with the applicable provisions of the CGCL, the DGCL and the DLLCA;

 

WHEREAS, the Board of Directors of the Company has (a) approved the Merger
Agreement, the Ancillary Documents, the Mergers and the other transactions
contemplated by any such documents (collectively, the “Transactions”),
(b) determined that the Transactions are fair to and in the best interests of
the Company and its shareholders (the “Company Shareholders”) and (c)
recommended the approval and the adoption by each of the Company Shareholders of
the Merger Agreement, the Ancillary Documents, the Mergers and the other
Transactions;

 

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Parent, the
Company, and Holder desire to enter into this Agreement in order for Holder to
provide certain assurances to Parent regarding the manner in which Holder is
bound hereunder to vote any shares of capital stock of the Company, which Holder
beneficially owns, holds or otherwise has voting power over (the “Shares”)
during the period from and including the date hereof through and including the
earlier of the First Effective Time (following the performance of the
obligations of the parties hereunder required to be performed at or prior to the
First Effective Time), the date of termination of the Merger Agreement in
accordance with its terms, or the date of termination of this Agreement,
whichever is earlier (the “Voting Period”) with respect to the Merger Agreement,
the Mergers, the Ancillary Documents and the Transactions.

 



 

 

 

NOW, THEREFORE, in consideration of the promises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

Section 1.01. Covenant to Vote in Favor of Transactions. Holder agrees to with
respect to all of the Shares:

 

(a) during the Voting Period, at each meeting of the Company Shareholders or any
class or series thereof, and in each written consent or resolutions of any of
the Company Shareholders in which Holder is entitled to vote or consent, Holder
hereby unconditionally and irrevocably agrees to be present for such meeting and
vote (in person or by proxy), or consent to any action by written consent or
resolution with respect to, as applicable, the Shares (i) in favor of, and
adopt, the Mergers, the Merger Agreement, the Ancillary Documents, any
amendments to the Company Charter Documents, and all of the other Transactions
(and any actions required in furtherance thereof), (ii) in favor of the other
matters set forth in the Merger Agreement, and (iii) to vote the Shares in
opposition to: (A) any Acquisition Proposal and any and all other proposals for
the acquisition of the Company; or (B) any other action or proposal involving
the Company or any Subsidiary that is intended, or would reasonably be expected,
to prevent, impede, interfere with, delay or adversely affect in any material
respect the Transactions or would reasonably be expected to result in any of the
conditions to the Closing under the Merger Agreement not being fulfilled;

 

(b) to deliver to the Company and the Parent a validly executed action by
written consent of the Company Shareholders, approving the Transactions within 2
business days following the filing of the definitive Proxy Statement with the
SEC by the Parent under the U.S. Securities Act of 1933 (the “Securities Act”);

 

(c) to execute and deliver all related documentation reasonably requested by the
Company and take such other action reasonably requested by the Company in
support of the Mergers, the Merger Agreement, any Ancillary Documents and any of
the Transactions as shall reasonably be requested by the Company or Parent in
order to carry out the terms and provision of this Section 1.01, including,
without limitation, (i) execution and delivery to the Company of a Letter of
Transmittal and any other customary documents that the Exchange Agent may
reasonably require in connection therewith (including, as applicable, a Lock-Up
Agreement), (ii) delivery of the Share Certificate (or a Lost Stock Affidavit in
lieu of the Share Certificate), duly endorsed for transfer, to the Company and
any similar or related documents, (iii) any actions by written consent of the
Company Shareholders presented to Holder as they may reasonably be required to
sign with respect to the matters in Section 1.01(a) or 1.01(g), and (iv) any
applicable Ancillary Documents, customary instruments of conveyance and
transfer, and any consent, waiver, governmental filing, and any similar or
related documents as they may reasonably be required to sign;

 

(d) not to deposit, except as provided in this Agreement, any Shares owned by
Holder in a voting trust or subject any Shares to any arrangement or agreement
with respect to the voting of such Shares, unless specifically requested to do
so by the Company and Parent in connection with the Merger Agreement, the
Ancillary Documents and any of the Transactions;

 



2

 

 

(e) except as contemplated by the Merger Agreement or the Ancillary Documents,
not to make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the SEC) or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of, any shares of the Company
capital stock in connection with any vote or other action with respect to the
Transactions, other than to recommend that shareholders of the Company vote in
favor of adoption of the Merger Agreement and the Transactions, to solicit
“proxies” or consents in favor of the Transactions, and any other proposal the
approval of which is a condition to the obligations of the parties under the
Merger Agreement (and any actions required in furtherance thereof and otherwise
as expressly provided by Section 1.01 of this Agreement);

 

(f) to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to the Mergers, the Merger
Agreement, the Ancillary Documents and any of the Transactions, including
pursuant to the CGCL or the DGCL; and

 

(g) without limiting Section 1.01(a) and 1.01(b) above: to, should a conversion
of all Company Preferred Stock into Company Common Stock not be triggered
automatically as a result of the Mergers, irrevocably elect that all shares of
Company Preferred Stock held by Holder shall be automatically converted into
Company Common Stock in accordance with the Company Charter Documents.

 

Section 1.02. Grant of Proxy. Holder, with respect to all of the Shares, hereby
irrevocably grants to, and appoints, Parent and any designee of Parent
(determined in Parent’s sole discretion) as Holder’s attorney-in-fact and proxy,
with full power of substitution and resubstitution, for and in Holder’s name, to
vote, or cause to be voted (including by proxy or written consent, if
applicable) any Shares owned (whether beneficially or of record) by Holder with
respect to the matters specified in Section 1.01. The proxy granted by Holder
pursuant to this Section 1.02 is irrevocable and is granted in consideration of
Parent entering into this Agreement and the Merger Agreement and incurring
certain related fees and expenses. Holder hereby affirms that such irrevocable
proxy is coupled with an interest by reason of the Merger Agreement and, except
upon the termination of this Agreement in accordance with Section 1.05(a), is
intended to be irrevocable. Holder agrees, until this Agreement is terminated in
accordance with Section 1.05(a), to vote its Shares, in accordance with Section
1.01 above.

 



3

 

 

Section 1.03. Other Covenants.

 

(a) No Transfers. Save for any grant or exercise of options pursuant to the
true-up policy under the Company Stock Incentive Plan or any other share
incentive schemes, the Holder agrees that during the Voting Period it shall not
without Parent’s prior written consent, (A) offer for sale, sell (including
short sales), transfer, tender, pledge, encumber, assign or otherwise dispose of
(including by gift) (collectively, a “Transfer”), or enter into any contract,
option, derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, or consent to, a
Transfer of, any or all of the Shares; (B) grant any proxies or powers of
attorney with respect to any or all of the Shares (other than pursuant to the
terms of this Agreement); (C) permit to exist any lien of any nature whatsoever
(other than those imposed by this Agreement, the Merger Agreement or applicable
securities Laws, as in effect on the date hereof) with respect to any or all of
the Shares; or (D) take any action that would have the effect of preventing,
impeding, interfering with or adversely affecting Holder’s ability to perform
its obligations under this Agreement. The Company hereby agrees that it shall
not permit any Transfer of the Shares in violation of this Agreement. Holder
agrees with, and covenants to, Parent that Holder shall not request that the
Company register the Transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any Shares during the term of this
Agreement in breach of this clause without the prior written consent of Parent,
and the Company hereby agrees that it shall not effect any such Transfer.

 

(b) Changes to Shares. In the event of a stock dividend or distribution, or any
change in the shares of capital stock of the Company by reason of any stock
dividend or distribution, stock split, recapitalization, combination,
conversion, exchange of shares or the like, the term “Shares” shall be deemed to
refer to and include the Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
Holder agrees during the Voting Period to notify Parent and the Company promptly
in writing of the number and type of any additional Shares acquired by Holder,
if any, after the date hereof.

 

(c) Proxy Statement. During the Voting Period, Holder agrees to provide to
Parent, the Company and their respective Representatives any information
reasonably requested by the Parent, the Company and their respective
Representatives regarding Holder, or the Shares that is reasonably requested by
Parent, the Company or their respective Representatives for inclusion in the
Proxy Statement.

 

(d) Publicity. Holder shall not issue any press release or otherwise make any
public statements with respect to the Transactions or the transactions
contemplated herein without the prior written approval of the Company and
Parent, save for public announcements required by applicable laws or the rules
and regulations of the relevant securities exchanges. Holder hereby authorizes
the Company and Parent to publish and disclose in any announcement or disclosure
required by the SEC, Nasdaq, or the Proxy Statement (including all documents and
schedules filed with the SEC or Nasdaq, in connection with the foregoing),
Holder’s identity and ownership of the Shares and the nature of Holder’s
commitments and agreements under this Agreement, the Merger Agreement and any
other Ancillary Documents provided the Holder is given reasonable opportunity to
review and comment on any such announcement or disclosure prior to their
publication.

 



4

 

 

Section 1.04 Representations and Warranties of Holder. Holder hereby represents
and warrants to Parent and the Company as follows:

 

(a) Binding Agreement. Holder is (i) a corporation, limited liability company,
company or partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (ii) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement, the performance of Holder’s obligations hereunder and the
consummation of the transactions contemplated hereby by Holder has been duly
authorized by all necessary corporate, limited liability or partnership action
on the part of Holder. This Agreement, assuming due authorization, execution and
delivery hereof by the other parties hereto, constitutes a legal, valid and
binding obligation of Holder, enforceable against Holder in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

(b) Ownership of Shares. As of the date hereof, Holder as applicable, has
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) over the
type and number of the Shares set forth next to Holder’s name on Schedule I
hereto, is the lawful owner of such Shares, has the sole power to vote or cause
to be voted such Shares, and has good and valid title to such Shares, free and
clear of any and all pledges, mortgages, encumbrances, charges, proxies, voting
agreements, liens, adverse claims, options, security interests and demands of
any nature or kind whatsoever, other than those imposed by this Agreement, the
Merger Agreement or applicable securities Laws, as in effect on the date hereof.
There are no claims for finder’s fees or brokerage commission or other like
payments in connection with this Agreement or the transactions contemplated
hereby payable by Holder pursuant to arrangements made by Holder. Except for the
Shares and other securities of the Company set forth next to Holder’s name on
Schedule I hereto, as of the date of this Agreement, the Holder is not a
beneficial owner or record holder of any: (i) equity securities of the Company,
(ii) securities of the Company having the right to vote on any matters on which
the holders of equity securities of the Company may vote or which are
convertible into or exchangeable for, at any time, equity securities of the
Company or (iii) options, warrants or other rights to acquire from the Company,
any equity securities or securities convertible into or exchangeable for equity
securities of the Company.

 

(c) Voting Power. Holder has full voting power, with respect to such Shares, and
full power of disposition, full power to issue instructions with respect to the
matters set forth herein and full power to agree to all of the matters set forth
in this Agreement, in each case with respect of all such Shares.

 

(d) Reliance. Holder has had the opportunity to review the Merger Agreement and
this Agreement with counsel of Holder’s choosing. Holder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the execution, delivery and performance of this Agreement by Holder.

 

(e) Accredited Investor. As of the date of this Agreement, Holder is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act.

 



5

 

 

(f) No Conflicts. No filing with, or notification to, any Governmental Entity,
and no consent, approval, authorization or permit of any other person is
necessary for the execution of this Agreement by Holder, the performance of its
obligations hereunder , or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
or them of the transactions contemplated hereby shall (i) conflict with or
result in any breach of the certificate of incorporation, bylaws or other
comparable organizational documents of Holder, (ii) result in, or give rise to,
a violation or breach of or a default under any of the terms of any Contract or
obligation to which Holder is a party or by which Holder or any of the Shares or
its other assets may be bound, or (iii) violate any applicable Law or Order,
except for any of the foregoing in clauses (i) through (iii) as would not
reasonably be expected to impair Holder’s ability to perform its obligations
under this Agreement in any material respect.

 

(g) Absence of Litigation. As of the date hereof, there is no action, suit,
investigation or proceeding pending against, or, to the knowledge of Holder,
threatened against Holder or any of Holder’s properties or assets (including,
but not limited to, the Shares) that could reasonably be expected to prevent,
materially delay or impair the ability of Holder to perform its obligations
under this Agreement or consummate any of the Transactions.

 

(h) No Inconsistent Agreements. Holder hereby covenants and agrees that, except
for this Agreement, the Holder has not (i) entered into, or will enter into at
any time while this Agreement remains in effect, any voting agreement or voting
trust with respect to the Shares inconsistent with Holder’s obligations pursuant
to this Agreement, (ii) granted, or will grant at any time while this Agreement
remains in effect, a proxy, a consent or power of attorney with respect to the
Shares and (iii) entered into any agreement or knowingly taken any action (nor
will enter into any agreement or knowingly take any action) that would make any
representation or warranty of Holder contained herein untrue or incorrect in any
material respect or have the effect of preventing Holder from performing any of
its material obligations under this Agreement.

 

Section 1.05 Miscellaneous.

 

(a) Termination. Notwithstanding anything to the contrary contained herein, this
Agreement shall automatically terminate, and none of Parent, the Company or
Holder shall have any rights or obligations hereunder, upon the earliest to
occur of (i) the mutual written consent of Parent, the Company and Holder, and
(ii) the date of termination of the Merger Agreement in accordance with its
terms. The termination of this Agreement shall not prevent any party hereunder
from seeking any remedies (at law or in equity) against another party hereto or
relieve such party from liability for such party’s breach of any terms of this
Agreement. Notwithstanding anything to the contrary herein, the provisions of
this Section 1.05(a) shall survive the termination of this Agreement.

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be assigned, transferred or
delegated by Holder at any time without the prior written consent of Parent and
the Company, and any purported assignment, transfer or delegation without such
consent shall be null and void ab initio.

 



6

 

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof; provided, however, to the extent required by
the laws of the State of California or the State of Delaware, as applicable
(including any law related to any duty or obligation of the Company’s Board of
Directors with respect to the Mergers or this Agreement), such laws shall apply
with respect to the relevant matters governed by this Agreement. All Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any appellate courts thereof) (the “Specified Courts”). Each party hereto hereby
(i) submits to the exclusive jurisdiction of any Specified Court for the purpose
of any Action arising out of or relating to this Agreement brought by any party
hereto and (ii) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth or referred to in
Section 1.05(h). Nothing in this Section 1.05(d) shall affect the right of any
party to serve legal process in any other manner permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 1.05(e).

 



7

 

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g) Capacity as a Company Stockholder. Holder signs this Agreement solely in
Holder’s capacity as a beneficial owner of capital stock of the Company, and not
in Holder’s capacity as a director, officer or employee of the Company.
Notwithstanding anything herein to the contrary, nothing herein shall in any way
restrict a director or officer of the Company in the exercise of his or her
fiduciary duties as a director or officer of the Company or prevent or be
construed to create any obligation on the part of any director or officer of the
Company from taking any action in his or her capacity as such director or
officer.

 

(h) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to Parent to:

 

ChaSerg Technology Acquisition Corp.
533 Airport Blvd., Suite 400
Burlingame, CA 94010
Attn: Lloyd Carney, CEO
Email: ##########

with a copy (which will not constitute notice) to:

 

Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attn: Joshua Dubofsky, Terris Tang
Email: ##########

 

8

 

 

If to the Company, to:

 

Grid Dynamics International, Inc..
5000 Executive Parkway, Suite 500
Attn: Leonard Livschitz
San Ramon, CA 94583
Email: ##########

with a copy (which will not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati
One Market Plaza, Spear Tower, Suite 3300,
San Francisco, CA 94105
Attn: Derek Liu

Email: ##########

   

If to BGV, to:

 



Benhamou Global Ventures

540 Cowper Street, #200

Palo Alto, CA 94301

Attn: Eric Benhamou

Email: ##########

with a copy (which will not constitute notice) to:

 

Perkins Coie LLP

3150 Porter Drive

Palo Alto, CA 94304

Attn: Arman Pahlavan

Email: ##########

 

(i) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Parent, the Company and the Holder. No failure or delay by a
party in exercising any right hereunder shall operate as a waiver thereof. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

(j) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

(k) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and the Company and
Parent will have not adequate remedy at law, and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by Holder in accordance with their specific terms or were otherwise
breached. Accordingly, the Company and Parent shall be entitled to an injunction
or restraining order to prevent breaches of this Agreement by Holder and to
enforce specifically the terms and provisions hereof, without the requirement to
post any bond or other security or to prove that money damages would be
inadequate, this being in addition to any other right or remedy to which such
party may be entitled under this Agreement, at law or in equity.

 



9

 

 

(l) Expenses. Each party shall be responsible for its own fees and expenses
(including the fees and expenses of investment bankers, accountants and counsel)
in connection with the entering into of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby; provided, that in the event of any Action arising out of or relating to
the enforcement of this Agreement by the Parent, Holder will pay the expenses
and the reasonable documented out-of-pocket expenses, including reasonable
attorneys’ fees and costs, reasonably incurred by the Parent.

 

(m) No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship among Holder, the Company and Parent, and is
not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship among the parties hereto or among any other
Company shareholders entering into voting agreements with the Company or Parent.
Holder is not affiliated with any other holder of securities of the Company
entering into a voting agreement with the Company or Parent in connection with
the Merger Agreement and has acted independently regarding its decision to enter
into this Agreement. Nothing contained in this Agreement shall be deemed to vest
in the Company or Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Shares.

 

(n) Further Assurances. From time to time, at another party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

(o) Entire Agreement. This Agreement (together with the Merger Agreement to the
extent referred to herein) constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled; provided, that, for the avoidance of
doubt, the foregoing shall not affect the rights and obligations of the parties
under the Merger Agreement or any Ancillary Document. Notwithstanding the
foregoing, nothing in this Agreement shall limit any of the rights or remedies
of Parent or the Company or any of the obligations of Holder under any other
agreement between Holder and Parent or the Company or any certificate or
instrument executed by Holder in favor of Parent or the Company, and nothing in
any other agreement, certificate or instrument shall limit any of the rights or
remedies of Parent or the Company or any of the obligations of Holder under this
Agreement.

 

(p) Counterparts. This Agreement may also be executed and delivered by
electronic signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  Parent:       CHASERG TECHNOLOGY ACQUISITION CORP.         By:     Name:    
Title:           The Company:       GRID DYNAMICS INTERNATIONAL, INC.        
By:     Name:     Title:           Holder:       BGV OPPORTUNITY FUND L.P.      
  By:                      Name:     Title:  

 



11

 

 

Schedule I

 

 Name of Shareholder    Class of Security    Number of Shares   BGV Opportunity
Fund L.P.    Common Stock    622,027   BGV Opportunity Fund L.P.    Series A
Preferred Stock    622,027 

 

 

12

